internal_revenue_service number release date index number ---------------------- ------------------------ ---------------------------------- -------------------------------- ty ------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl bo2 plr-152289-10 date date taxpayer ------------------------ ein ---------------- fc ----------- tmp ------------------------------------------ managing member ----------------- country ---------- year1 ------- year2 ------- month ------- accounting firm -------------------------------------------------------- dear ---------------------- this is in response to a letter dated date and a supplemental submission dated date submitted by your authorized representative that requested the consent of the commissioner of the internal_revenue_service commissioner for taxpayer to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in fc the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representatives and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification on examination the information submitted in the request is substantially as set forth below facts plr-152289-10 taxpayer a domestic_partnership is an investment fund that traditionally invested in u s securities tmp is the tax_matters_partner of taxpayer and managing member is the managing member of tmp during year1 taxpayer acquired for the first time shares in non-u s entities including shares in fc which is a company that is organized under the laws of country and treated as a corporation for u s tax purposes during year1 taxpayer engaged accounting firm to prepare its federal and state u s partnership returns accounting firm is an accredited and reputable public accounting company that has a specialized group for u s international inbound and outbound tax matters taxpayer provided accounting firm with the necessary information ie trial balance financials and partner information to prepare the returns including the information that taxpayer had purchased fc stock during year1 managing member managed taxpayer’s investments engaged accounting firm and assembled the information to complete taxpayer’s u s returns managing member did not have expertise regarding u s international tax matters neither taxpayer tmp nor managing member had any experience or were aware of any u s tax implications that could have been triggered as a result of an investment by taxpayer in a foreign_corporation managing member did not obtain the relevant information that pertains to a foreign investment and consequently did not inform accounting firm that fc was a foreign_corporation after taxpayer’s u s federal tax_return was timely filed managing member read fc’s form 10-k and noticed the language that stated that fc believed it was a passive_foreign_investment_company within the meaning of code sec_1297 pfic for its year1 tax_year managing member forwarded this information to accounting firm in month of year2 as soon as accounting firm received the information that fc believed it may have been a pfic with respect to year1 accounting firm informed taxpayer about the u s federal_income_tax implications of the ownership of pfic shares and the possibility of making a qef election taxpayer has submitted an affidavit under penalties of perjury describing the events that led to its failure to make a qef election with respect to fc by the election due_date including the role of accounting firm taxpayer also submitted an affidavit from accounting firm which described the accounting firm’s engagement and responsibilities and the advice concerning the tax treatment of fc that it provided to taxpayer in addition taxpayer submitted the pfic annual information statement described in sec_1_1295-1 for fc for year1 which provides that fc did not have any earnings_and_profits for year1 taxpayer represents that the pfic status of fc has not been raised by the irs on audit for any taxable years plr-152289-10 ruling requested taxpayer requests the consent of the commissioner to make a retroactive qef election with respect to fc for year1 under sec_1_1295-3 law code sec_1295 provides that a pfic will be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such pfic for the taxable_year and the pfic complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a shareholder may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 granting consent will not prejudice the interests of the united state sec_3 government as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1 f the procedural requirements include filing a request for consent to make a retroactive election with and submitting a user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted that describe the events that led to the failure to make a qef election by the election due_date the discovery of such failure the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional sec_1_1295-3 and iii plr-152289-10 conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to fc for year1 provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffrey g mitchell branch chief international
